    Case 3:20-cv-00476-S-BH Document 70 Filed 01/28/21                           Page 1 of 3 PageID 495



                                 UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                       DALLAS DIVISION

TODD MICHAEL TOMASELLA,           §
    Plaintiff,                    §
                                  §
v.                                §                           CIVIL ACTION NO. 3:20-cv-00476-S-BH
                                  §
DIVISION OF CHILD SUPPORT, et al, §
      Defendants.                 §                           Referred to U.S. Magistrate Judge



          DEFENDANT WARREN KENNETH PAXTON’S MOTION TO DISMISS
                  PLAINTIFF’S FIRST AMENDED COMPLAINT


TO THE HONORABLE MAGISTRATE JUDGE IRMA CARRILLO RAMIREZ:
        DEFENDANT, Warren Kenneth Paxton 1, Attorney General for the State of Texas, by and

through his attorneys, files this Motion to Dismiss Plaintiff’s First Amended Complaint, pursuant

to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6).

                                              I. INTRODUCTION

        Plaintiff, Todd Michael Tomasella, appearing pro se, complains, through this action that

his constitutional rights were violated because he was ordered to pay child support when his former

wife was awarded custody of their son. Further, Plaintiff claims he was falsely arrested and

incarcerated when he failed to timely pay said child support. Plaintiff brings several causes of

action against various Defendants pursuant to 42 U.S.C. § 1983, as well as making claims for state

torts and a Racketeer Influenced and Corrupt Organizations Act (RICO) violation. In lieu of filing



1
 Plaintiff also names the Division of Child Support as a defendant in his Complaint, however, the Division of Child
Support is not a legal entity capable of being sued but is a division of the Office of the Attorney General for which
Defendant Paxton is the state official. For the purposes of this motion, it is assumed that Plaintiff intended to sue
Defendant Paxton whose name appears on the Complaint, the summons, and the First Amended Complaint. [DKT 3,
DKT 22, and DKT 60]. See Anthony of the Family Baker v. Child Support Div, No. 3:18-cv-341-C-BN at *6, 2018
WL 4858743 (N.D. Tex., Dallas Division, Sept. 18, 2018).
 Case 3:20-cv-00476-S-BH Document 70 Filed 01/28/21                     Page 2 of 3 PageID 496



an Answer, Defendant Paxton moves to dismiss Plaintiff’s First Amended Complaint because (1)

this Court lacks jurisdiction to hear Plaintiff’s claims because they are barred by immunity and the

Rooker-Feldman Doctrine; and (2) Plaintiff fails to state a claim for which relief can be granted

because his claims are all time-barred and he fails to make a prima facie case for any alleged

violation of federal or Texas law. Defendant’s arguments are fully set forth in the Brief in Support

filed concurrently.

       WHEREFORE, Defendant Warren Kenneth Paxton, Attorney General, prays that the Court

dismiss, with prejudice, all claims in Plaintiff’s First Amended Complaint and that Plaintiff takes

nothing by his suit and that Defendant recovers all relief, special or general, at law or in equity, to

which he shows himself justly entitled, including but not limited to his costs incurred herein.


                                                       Respectfully submitted,

                                                       KEN PAXTON
                                                       Attorney General of Texas

                                                       BRENT WEBSTER
                                                       First Assistant Attorney General

                                                       GRANT DORFMAN
                                                       Deputy First Assistant Attorney General

                                                       SHAWN COWLES
                                                       Deputy Attorney General for Civil Litigation

                                                       THOMAS A. ALBRIGHT
                                                       Chief - General Litigation Division

                                                       /s/ Yvonne D. Bennett
                                                       YVONNE D. BENNETT
                                                       Texas Bar No. 24052183
                                                       Attorney-in-Charge
                                                       Assistant Attorney General
                                                       Office of the Attorney General
                                                       P.O. Box 12548
                                                       Austin, Texas 78711-2548
 Case 3:20-cv-00476-S-BH Document 70 Filed 01/28/21               Page 3 of 3 PageID 497



                                                    Phone: 512-463-2120
                                                    Fax: 512-320-0667
                                                    Email: yvonne.bennett@oag.texas.gov
                                                    ATTORNEYS FOR DEFENDANT
                                                    WARREN KENNETH PAXTON
                                                    ATTORNEY GENERAL



                                CERTIFICATE OF SERVICE
       I hereby certify that a true and correct copy of this document has been served via PACER

electronic notification and email on January 28, 2021, on:

Pro Se Plaintiff
Todd Michael Tomasella
9201 Warren Pkwy, #200
Frisco, TX 75035
970-799-9346
GoodNews014@yahoo.com

                                                    /s/ Yvonne D. Bennett
                                                    YVONNE D. BENNETT
